 


110 HR 3213 IH: Equitable Access for DC Hunters Act of 2007
U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3213 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2007 
Mr. Miller of Florida (for himself, Mr. Brown of South Carolina, Mr. Lampson, Mr. Marshall, Mr. Udall of Colorado, Mr. Matheson, Ms. Foxx, Mrs. Myrick, Mr. Gingrey, Mr. Putnam, Mr. Boozman, Mr. Buchanan, Mr. Garrett of New Jersey, Mr. McNerney, Mr. Sessions, Mr. Wamp, Mr. Burton of Indiana, Mr. Gohmert, Mrs. Miller of Michigan, Mr. Walsh of New York, Mrs. Boyda of Kansas, Mr. Barrett of South Carolina, Mr. Ross, and Ms. Ginny Brown-Waite of Florida) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To permit residents of the District of Columbia to be treated as residents of Maryland or Virginia for purposes of obtaining hunting licenses, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Equitable Access for DC Hunters Act of 2007.  
2.Agreements to Treat District of Columbia Residents as Residents of Maryland or Virginia for Purposes of Obtaining Hunting Licenses 
(a)Permitting Agreements Between States and District of ColumbiaThe chief executive of the State of Maryland and the chief executive of the Commonwealth of Virginia may each enter into an agreement with the Mayor of the District of Columbia under which— 
(1)the State of Maryland or the Commonwealth of Virginia (as the case may be) shall treat any resident of the District of Columbia who applies for a hunting licensing in Maryland or Virginia as an in-State resident for purposes of the license, including the period during which the license shall be in effect, the type of activities permitted under the license, and the fees required to be paid for the license; and 
(2)the Mayor of the District of Columbia shall reimburse the State of Maryland or the Commonwealth of Virginia (as the case may be) for any revenues foregone by Maryland or Virginia as a result of participating in the agreement, including revenues foregone because Maryland or Virginia permitted residents of the District of Columbia to pay the in-State resident rate for hunting licenses. 
(b)Eligibility of District of Columbia Residents 
(1)Requiring valid driver’s license or other official identificationUnder any agreement entered into under subsection (a), the State of Maryland and the Commonwealth of Virginia may not treat an individual who is a resident of the District of Columbia as an in-State resident for purposes of the agreement unless the individual has a current and valid motor vehicle operator’s license issued by the District of Columbia, or some other current and valid identification issued by the District of Columbia. 
(2)No effect on other requirements for hunting licenseNothing in this Act may be construed to require the State of Maryland or the Commonwealth of Virginia to issue a hunting license to any individual who does not otherwise meet requirements for obtaining the license which do not relate to the individual’s place of residence. 
3.Authorization of AppropriationsThere are authorized to be appropriated to the District of Columbia for fiscal year 2008 and each succeeding fiscal year such sums as are necessary to carry out the agreements entered into under this Act. Any sums appropriated pursuant to the authorization under this section shall remain available until expended. 
 
